Citation Nr: 1122490	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  11-01 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA education benefits prior to July 16, 2009 for police officer on the job training program with the [redacted] Police Department.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran's training program with the [redacted] Police Department began on March 3, 2008.  

2.  A  claim for education benefits was initially received by the RO on July 16, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to VA educational assistance educational assistance prior to July 16, 2009 are not met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§ 21.7131 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations had been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board observes that the Veteran was not provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) in connection with his claim.  However, the Board finds that it is the law, and not the evidence that is dispositive in this case, and as such, notice is not required in this case.

The United States Court of Appeals for Veterans Claims (Court) has also held that where the law, and not the underlying facts or development of facts are dispositive in a matter, the Veterans Claims Assistance Act can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

II.  Analysis of Claim

Under 38 C.F.R. § 21.7131(a), when an eligible veteran enters or reenters into training (including a reentrance following a change of program or educational institution), the commencing date of his or her award of educational assistance will be determined as follows:

(1) For other than licensing or certification tests.  (i) If the award is the first program of educational assistance for the program of education the veteran of servicemember is pursuing, the commencing date of the award is the latest of:

(A)  The date the educational institution certifies under paragraph (b) or (c) of this section:

      (B) One year before the date of claim as determined by § 21.029(b);

      (C) The effective date of the approval of the course;

      (D) One year before the date VA receives approval notice for the course;

The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with the VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. 
§ 21.029 (2010).   

Section 21.7131(c)  pertains to certification by an educational institution or training establishment of a course that does not lead to a college degree.  This section provides that, when a veteran enrolls in a program of apprenticeship or other on the job training, the commencing date of the award of educational assistance shall be the first date of employment in the training position.  38 C.F.R. § 21.1731(c)(3).


The record reflects that the Veteran previously entered into training as a jailer.  In March 2008, he entered the police officer training program with the [redacted] Police Department.   

The possible effective dates to be assigned are determined by the application of the criteria set forth in § 21.7131(a).  In this case, these criteria apply as follows:

First, under section (A), a certification from the [redacted] Police Department, received in August 2010, reflects that the Veteran was employed in on the job training for 42 hours a week beginning on March 3, 2008.     

Applying section (B),  a claim for VA education benefits for the on the job training program was initially received by the RO on July 16, 2010.  Accordingly, one year prior to the date of the claim is July 16, 2009.  

Applying Section (C), records indicate that the effective date of the approval of the course is March 9, 2009.

Lastly, under Section (D), VA received notice of the approval of the course on September 21, 2003 and that this was revised on March 9, 2009.

Under §21.7131(a)(1), the commencing date of the award is the latest of the dates obtained according to the criteria outlined in sections A through D, which is July 16, 2009.  Based on the foregoing, the Board concludes that an effective date prior to July 16, 2009 is not assignable.  The Board acknowledges the Veteran's written statements in which he has indicated that he did not want to request benefits for the training until he was certain that he could complete the training.  The Board is sympathetic to the Veteran; however, the applicable regulation does not provide a basis for the Board to assign an effective date prior to July 16, 2009 for the award VA education benefits for the training program with the [redacted] Police Department.   Accordingly, an effective date prior to July 16, 2009 is not warranted.  



ORDER

An effective date prior to July 16, 2009 for the award of VA education benefits for the on-the-job training program with the [redacted] Police Department is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


